DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,999,618 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-13 of U.S. Patent No. 9,999,618 B2.  That is, claims 1-13 of U.S. Patent No. 9,999,618 B2 fall entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims 1-13 of U.S. Patent No. 9,999,618 B2.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,538 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to select 1-deoxygalactonojirimycin or salt thereof from the list of five compounds recited in claims 1, 17, or 19.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,538 B2 in view of Fan et al. US 6,599,919 (Fan); Frustaci, Andrea, et al. "Improvement in cardiac function in the cardiac variant of Fabry's disease with galactose-infusion therapy." New England Journal of Medicine 345.1 (2001): 25-32 (Frustaci); Yu et al. FEBS Journal (2007), Vol. 274, pages 4944-4950 (Yu); Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores); and Yam, Gary Hin-Fai, et al. "Pharmacological chaperone corrects lysosomal storage in Fabry disease caused by trafficking-incompetent variants." American Journal of Physiology-Cell Physiology 290.4 (2006): C1076-C1082 (Yam) in combination as applied to claims 1-13 below.
The claims of the ‘538 differ from the instant claims in that the claims of the ‘538 patent does not explicitly recite a method of reducing LVMi or reducing GL-3 in a patient having Fabry disease. However, these deficiencies would have been obvious in view of the teachings of Fan, Frustaci, Yu, Pastores, and Yam in combination for the reasons set forth herein below.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,525,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 11-18 of U.S. Patent No. 10,525,045 B2.  That is, claims 1-18 of U.S. Patent No. 10,525,045 B2 fall entirely within the scope of claims 14-20 or, in other words, claims 14-20 are anticipated by claims 1-18 of U.S. Patent No. 10,525,045 B2.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,525,045 B2 in view of Fan et al. US 6,599,919 (Fan); Frustaci, Andrea, et al. "Improvement in cardiac function in the cardiac variant of Fabry's disease with galactose-infusion therapy." New England Journal of Medicine 345.1 (2001): 25-32 (Frustaci); Yu et al. FEBS Journal (2007), Vol. 274, pages 4944-4950 (Yu); Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores); and Yam, Gary Hin-Fai, et al. "Pharmacological chaperone corrects lysosomal storage in Fabry disease caused by trafficking-incompetent variants." American Journal of Physiology-Cell Physiology 290.4 (2006): C1076-C1082 (Yam) in combination as applied to claims 1-13 below.
The claims of the ‘045 differ from the instant claims in that the claims of the ‘045 patent does not explicitly recite a method of reducing LVMi or reducing GL-3 in a patient having Fabry disease. However, these deficiencies would have been obvious in view of the teachings of Fan, Frustaci, Yu, Pastores, and Yam in combination for the reasons set forth herein below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. US 6,599,919 (Fan); Frustaci, Andrea, et al. "Improvement in cardiac function in the cardiac variant of Fabry's disease with galactose-infusion therapy." New England Journal of Medicine 345.1 (2001): 25-32 (Frustaci); Yu et al. FEBS Journal (2007), Vol. 274, pages 4944-4950 (Yu); and Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores) in combination.
Claims 1-7 are drawn to a method of reducing left ventricular mass index (LVMi) in a patient having Fabry disease, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin or salt thereof every other day, wherein the effective amount is about 123 mg free base equivalent (FBE).
Claims 14-20 are drawn to a method of treating Fabry disease in a patient in need thereof, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin or salt thereof every other day, wherein the effective amount is about 123 mg free base equivalent (FBE).
Fan teaches that lysosomal storage disorders are a group of diseases resulting from the abnormal metabolism of various substrates, including glycosphingolipids, glycogen, mucopolysaccharides and glycoproteins (column 2).  The metabolism of exo- and endogenous high molecular weight compounds normally occurs in the lysosomes, and the process is normally regulated in a stepwise process by degradation enzymes. Therefore, a deficient activity in one enzyme may impair the process, resulting in an accumulation of particular substrates.  Table 1 contains a list of a number of known lysosomal storage disorders and their associated defective enzymes (Fabry disease—-galactosidase A). The structures of the inhibitors used in Fan are shown in FIG. 1.

    PNG
    media_image1.png
    685
    531
    media_image1.png
    Greyscale

Fan found that potent competitive inhibitors for enzymes associated with lysosomal storage disorders enhance the activity of such enzymes in cells when administered at concentrations lower than that normally required to inhibit the intracellular enzyme activity (column 3, line 39 to column 4, line 23).  Fan further provides a method of treatment for patients with lysosomal storage disorders such as those listed in Table 1.  Compounds expected to be particularly effective for Fabry disease in the methods of the invention are galactose and glucose derivatives having a nitrogen replacing the oxygen in the ring, preferably galactose derivatives such as 1-deoxygalactonojirimycin (DGJ) and 4-epi--homonojirimycin. 
Fan teaches that persons of skill in the art will understand that an effective amount of the compounds used in the methods of the invention can be determined by routine experimentation, but is expected to be an amount resulting in serum levels between 0.01 and 100 µM, preferably between 0.01 and 10 µM, most preferably between 0.05 and 1µM (column 6, lines 33-48). The effective dose of the compounds is expected to be between 0.5 and 1000 mg/kg body weight/day, preferably between 0.5 and 100 mg/kg body weight/day, most preferably between 1 and 50 mg/kg body weight/day.  The compounds can be administered alone or optionally along with pharmaceutically acceptable carriers and excipients, in preformulated dosages.  The administration of an effective amount of the compound will result in an increase in the lysosomal enzymatic activity of the cells of a patient sufficient to improve the symptoms of the disease.

Fan differs from the instantly claimed invention in that 1) Fan does not explicitly teach the administration of a formulation comprising about 123 mg free base equivalent (FBE) of 1-deoxygalactonojirimycin or salt thereof every other day to a patient having Fabry disease; 2) Fan does not explicitly teach a method wherein the formulation comprises an oral dosage form (e.g., a tablet, capsule, or solution); and regarding claims 1-7, 3) Fan does not explicitly teach that treatment of Fabry disease comprises reducing left ventricular mass index in a patient. However, these deficiencies would have been obvious in view of the teachings of Frustaci, Yu, and Pastores in combination.

Regarding Fabry disease patients with the cardiac variant of the disease, Frustaci teaches that in vitro studies indicated that residual -galactosidase A activity can be increased by the addition of galactose to the medium of cultured fibroblasts from patients with specific mutations (page 25). Frustaci teaches that moreover, certain reversible competitive inhibitors of -galactosidase A, such as 1-deoxygalactonojirimycin, can also increase the activity of the enzyme in cultured fibroblasts from patients with the cardiac variant of the disease. These findings suggest that treatment with galactose or a nontoxic, reversible competitive enzyme inhibitor may enhance the residual activity of -galactosidase A, thereby improving the pathological and clinical manifestations of the cardiac variant of the disease. 
Frustaci describes a 55-year-old man with the cardiac variant of Fabry’s disease who had residual -galactosidase A activity as the result of a missense mutation encoding a substitution of arginine for glycine at position 328 of the enzyme (G328R). Therapy with intravenous infusions of galactose, given every other day, was begun, and his condition has been monitored for more than two years. Administration of galactose resulted in reduction of left ventricular mass (Table 1; page 27; Table 3).

    PNG
    media_image2.png
    537
    768
    media_image2.png
    Greyscale

Frustaci teaches that galactose and other reversible competitive inhibitors of the enzyme act as “chemical chaperones” that enhance the stability of the mutant enzyme by binding to its active sites (Fig. 3; pages 30-31). In this way, the chaperones promote the proper folding, dimerization, and processing of the enzyme, thereby preventing the proteasomal degradation of misfolded, mutant enzymes. The Frustaci study supports the use of chaperone-mediated therapy for late-onset lysosomal storage diseases and possibly other genetic disorders.

Yu teaches galactose administration every other day proved to be effective therapy for a Fabry disease patient harboring the G328R variant (page 4947).

Pastores teaches that targeted treatments for the lysosomal storage disorders (LSDs), in the form of enzyme replacement and/or substrate depletion, have been shown to be relatively safe and effective in reversing core disease features in selected clinical subtypes (including Gaucher disease types I and III, Fabry disease and the Hurler–Scheie syndrome) (Abstract). These approaches have expanded the therapeutic options available to patients with rare genetic disorders, beyond palliative measures (such as liver or kidney transplantation for end-organ failure) and cellular replacement through bone marrow transplantation. Present efforts are focused on the development of novel strategies, including chaperone-mediated enzyme enhancement and genetically engineered stem cell therapy. In the coming decades, a broadening therapeutic horizon for patients with inborn errors of metabolism is anticipated, and the growing experience in the management of patients with LSDs will serve as an instructive model.
Pastores teaches that miglustat (N-butyldeoxynojirimycin) is a capsule taken orally in doses in the range of 50 – 200 mg once to three times a day (page 896). In clinical trials, it has been shown to promote reduction in liver and spleen volume among GD type I patients with hepatosplenomegaly, and stabilization or mild improvements in blood counts. There is also a report of an increase in bone marrow lipid clearance, based on changes in MRI signal intensity in two treated patients.

In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Fan, Frustaci, Yu, and Pastores are each drawn to treatments for the lysosomal storage disorders (LSDs) employing reversible competitive inhibitors of -galactosidase A that act as “chemical chaperones”. They are from the same field of endeavor, and/or are reasonably pertinent to a method for treating a patient having Fabry disease.
In the absence of unexpected results, it would have been obvious to administer a formulation comprising about 123 mg free base equivalent (FBE) of 1-deoxygalactonojirimycin or salt thereof every other day to a patient having Fabry disease. Fan teaches the use of 1-deoxygalactonojirimycin (DGJ) for treating Fabry disease. Fan teaches that the effective dose of the compounds is expected to be between 0.5 and 1000 mg/kg body weight/day. Fan further teaches that persons of skill in the art will understand that an effective amount of the compounds used in the methods of the invention can be determined by routine experimentation, but is expected to be an amount resulting in serum levels between 0.01 and 100 µM. Frustaci and Yu both teach galactose administration every other day for treating Fabry disease. Pastores teaches that miglustat (N-butyldeoxynojirimycin) (e.g., a close structurally related compound to DGJ) is a capsule taken orally in doses in the range of 50 – 200 mg once to three times a day (e.g. 50 to 600 mg a day) for treating Gaucher disease (e.g., a lysosomal storage disease). 
It would have been obvious to one of ordinary skill in the art to administer 1-deoxygalactonojirimycin or salt thereof formulated into a capsule taken in doses in the range of 50 – 200 mg once to three times a day for the treatment of a patient having Fabry disease as a starting dosage for further optimization as said dosage regimen known to be safe and effective for treating patients with Type 1 Gaucher disease which is also a lysosomal storage disorder employing the administration of miglustat which is also an imino sugar. The selection of an appropriate starting dosage, route of administration, and/or frequency/duration of administration are well understood, conventional activities practiced in the art and would have been well within the purview of one of ordinary skill in the art. Generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As set forth supra, Fan teaches that 1-deoxygalactonojirimycin may be useful in the treatment of Fabry disease. Frustaci and Yu both teach galactose administration every other day for treating Fabry disease. As evidenced by Pastores the formulation of imino sugars into capsules for the treatment of a lysosomal storage disorder was known at the time of the instant filing. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in the treatment of a patient having Fabry disease comprising administering a capsule comprising about 123 mg FBE of 1-deoxygalactonojirimycin or salt thereof every other day in view of the express teachings of the cited prior art.
The experimentation needed to achieve the treatment of a patient having Fabry disease by the administration of a capsule comprising about 123 mg FBE of 1-deoxygalactonojirimycin or salt thereof every other day is nothing more than the routine application of a well-known problem-solving strategy…the work of a skilled [artisan], not of an inventor. See Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007) (quoting Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989); DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1371 (Fed. Cir. 2006)); see also In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”). The motivation to optimize the therapy disclosed in Fan “flows from the ‘normal desire of scientists or artisans to improve upon what is already generally known.’” Pfizer, 480 F.3d at 1348 (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 1-7, it would have been obvious to one of ordinary skill in the art that the administration of 1-deoxygalactonojirimycin or salt thereof to a patient having Fabry disease would also reduce left ventricular mass index. Fan teaches that administration of the compounds (e.g., DGJ) improve the symptoms of the disease. As evidenced by Frustaci, increased LVMi is a symptom or characteristic of Fabry disease. Additionally, Frustaci teaches that administration of galactose resulted in reduction of left ventricular mass. One of ordinary skill would have had a reasonable expectation that other close structurally-related reversible competitive inhibitors of -Gal A  would have a similar effect. As set forth supra, chaperones promote the proper folding, dimerization, and processing of the enzyme, thereby preventing the proteasomal degradation of misfolded, mutant enzymes. 
Regarding the clause(s) “wherein the 1-deoxygalactonojirimycin…enhances -galactosidase A activity” and “wherein treating Fabry disease comprises…(GL-3)”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
All of the instant limitations are taught or reasonably suggested by the combination of Fan, Frustaci, Yu, and Pastores. A person of ordinary skill in the art would have had a reason to combine the teachings of Fan, Frustaci, Yu, and Pastores. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Fan, Frustaci, Yu, and Pastores. Thus, claims 1-7 and 14-20 would have been obvious based on the preponderance of the evidence.
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. US 6,599,919 (Fan); Frustaci, Andrea, et al. "Improvement in cardiac function in the cardiac variant of Fabry's disease with galactose-infusion therapy." New England Journal of Medicine 345.1 (2001): 25-32 (Frustaci); Yu et al. FEBS Journal (2007), Vol. 274, pages 4944-4950 (Yu); and Pastores et al. Expert Opinion on Emerging Drugs (2005), Vol. 10, page 891-902 (Pastores) in combination as applied to claims 1-7 and 14-20 above, and further in view of Yam, Gary Hin-Fai, et al. "Pharmacological chaperone corrects lysosomal storage in Fabry disease caused by trafficking-incompetent variants." American Journal of Physiology-Cell Physiology 290.4 (2006): C1076-C1082 (Yam).
Claims 8-13 are drawn to a method of reducing podocyte globotriaosylceramide (GL-3) in a patient having Fabry disease, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin or salt thereof every other day, wherein the effective amount is about 123 mg free base equivalent (FBE).
The combination of Fan, Frustaci, Yu, and Pastores differs from the instantly claimed invention in that said combination does not explicitly teach a method of reducing podocyte globotriaosylceramide (GL-3); however, this deficiency would have been obvious in view of the teachings of Yam.
Yam may be combined with said combination as Yam is also drawn to the treatment of a lysosomal storage disorder employing reversible competitive inhibitors of -galactosidase A that act as “chemical chaperones”. They are from the same field of endeavor, and/or are reasonably pertinent to a method for treating a patient having Fabry disease.
Yam teaches that Fabry disease is a lysosomal storage disorder caused by deficiency of -galactosidase A (-Gal A) resulting in lysosomal accumulation of glycosphingolipid globotriosylceramide Gb3 (e.g., GL-3) (Abstract). Misfolded -Gal A variants can have residual enzyme activity but are unstable. Their lysosomal trafficking is impaired because they are retained in the endoplasmic reticulum (ER) by quality control. Sub-inhibitory doses of the competitive inhibitor of -Gal A, 1-deoxygalactonojirimycin (DGJ), stabilize mutant -Gal A in vitro and correct the trafficking defect. Yam showed by immunolabeling that the chaperone-like action of DGJ significantly reduces the lysosomal Gb3 storage in human Fabry fibroblasts harboring the novel mutations T194I and V390fsX8. The specificity of the DGJ effect was proven by RNA interference. Electron microscopic morphometry demonstrated a reduction of large-size, disease-associated lysosomes and loss of characteristic multilamellar lysosomal inclusions on DGJ treatment.
It would have been prima facie obvious to one of ordinary skill in the art that administration of DGJ to a patient having Fabry disease would result in the reduction of GL-3. As evidenced by Yam, Fabry disease is a lysosomal storage disorder caused by deficiency of -galactosidase A (-Gal A) resulting in lysosomal accumulation of glycosphingolipid globotriosylceramide Gb3 (e.g., GL-3). Yam further teaches that DGJ significantly reduces the lysosomal Gb3 storage in human Fabry fibroblasts. 
All of the instant limitations are taught or reasonably suggested by the combination of Fan, Frustaci, Yu, Pastores, and Yam. A person of ordinary skill in the art would have had a reason to combine the teachings of Fan, Frustaci, Yu, Pastores, and Yam. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Fan, Frustaci, Yu, Pastores, and Yam. Thus, claims 8-13 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/